DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/26/22 has been entered.
 Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated.

Claims Status
Claims 1,4,6 and 9-18 are pending in the application. Claims 12 and 14-18 are withdrawn from consideration. Claims 2 and 7 were cancelled in the amendment filed 4/26/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,4,6,9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Granot et al. (Seminars in Immunology 2017, 34, 68-77) in view of Bancel (US 2015/0030576A1), Chen et al. (WO 00/33814) and Gosk et al. (Biochim. Biophys. Acta 2008, 1778, 854-863) and in further view of Tanaka et al. (Mol. Pharm. 2018, 15, 2060-2067).
Granot et al. (Seminars in Immunology 2017, 34, 68-77) discloses modified mRNA-loaded lipid-based nanoparticles (LNPs) for in vivo use of mRNA as a therapeutic (abstract; p69, left column, first paragraph; Figs 2,3). The modified mRNA encodes glycoproteins or antibodies to mediate cancer immunotherapy and can activate anti-inflammatory response triggers (p69, 2. In-vitro transcribed (IVT) mRNA and innate immune activation; p71, Fig. 2; p71, left column, last paragraph; p72, Fig. 3; p72, left column, third paragraph; p72, right column, first full paragraph; p73, left column, third paragraph). 
The lipid nanoparticles have addition components in the lipid bilayer structure, such as polyethylene glycol (PEG)-derivative for decreased in vivo interaction with plasma proteins and enhanced circulation time (p72, left column, first paragraph; p73, 4.2. Extracellular barriers). 
A targeting moiety that coat LNPs to allow for targeted delivery of mmRNA to fully exploit the potential of mmRNA-based therapy (p74, whole page; p75, last paragraph).
The mmRNA that encodes glycoproteins or antibodies of the disclosure encompasses the mRNA molecule that encodes a therapeutic agent of the instant claims.
The PEG of the disclosure encompasses the PEG of the instant claims.
Granot et al. does not disclose that the targeting domain specifically binds to VCAM-1, the therapeutic peptides of the instant claim 9 or delivery to inflamed cerebral endothelium.
Bancel (US 2015/0030576A1) discloses modified nucleic acid (e.g. RNA) compositions encoding therapeutic polypeptides of interest to deliver a nucleic acid inside a cell and production of the encoded protein (abstract; p1, [0010],[0012],[0014]; p65, [0283],[0285]; p66, [0297]; p95, [0569-0570]). The modified nucleic acid can be formulated in lipid nanoparticles (p72, [0366]; p75, [0386]) that may contain a hydrophilic head groups linked to a lipid moiety, such as PEG (p75, [0389]; p76, [0392-0393]). The modified mRNA (mmRNA) may encode at least one antigen (e.g. tPA, etc.) (p71, [0349]; p111, [0729]).
The PEG-lipid nanoparticles may comprise targeting agents, such as those that allows for migration across a microvasculature blood-central nervous system (CNS) barrier (p70, [0337]; p81, [0433]; p86, [0479],[0481]; p88, [0496-0498]; p100, [0594]; claim 1). 
Homing ligands may also be used to permit the particle to target a specific tissue or interact with a specific ligand (p69, [0321]; p100, [0595-0596]). The homing ligand may target VCAM-1, etc. for targeting to endothelium (p69, [0323]).
The mmRNA PEG-lipid nanoparticles can be administered via any route, such as injection, intracerebroventricular, etc. (p92, [0542]). 
Chen et al. (WO 00/33814) discloses the method for delivering agents to the central nervous system to treat CNS and/or brain disorders via a lipid based carrier and a nucleic acid agent (abstract; p2, lines 9-24; p9, lines 34-35). The nucleic acid agents include RNA vectors that encode one or more protein agents, such as superoxide dismutase or catalase (p10, lines 27-38).
Gosk et al. (Biochim. Biophys. Acta 2008, 1778, 854-863) discloses polyethyleneglycol modified immunoliposomes (PEG-IL) directed against vascular cell adhesion molecule 1 (VCAM-1) as drug delivery systems for therapeutic anti-cancer approaches and for localizing liposomes to sites of inflammation (abstract; p854, right column, second paragraph; p855, left column, first & third paragraphs; p855, right column, first full paragraph; p858, 3.2. Targeted α-VCAM-liposomes displayed specific binding to activated endothelial cells in vivo (abstract; p857, right column, second paragraph; p861, last paragraph; p862, 4. Conclusions). 
Tanaka et al. (Mol. Pharm. 2018, 15, 2060-2067) discloses in vivo introduction of mRNA encapsulated in PEG-lipid nanoparticles to brain neuronal cells and astrocytes via intracerebroventricular administration. The combination of mRNA and a lipid based delivery system has great promise as a platform for the treatment of brain disorders (title; abstract; p2061, right column, second paragraph; Table 1; p2064, Intracerebroventricular administration of LNPs Encapsulating mRNA; p2066, Conclusion). Particles in the brain are taken up by astrocytes and neuronal cells for anti-inflammatory and antiapoptotic functions, respectively (p2061, right column, first full paragraph).
Incorporation of the PEG lipids into the bilayer mediate long circulation half-lives and allows for coupling of antibodies onto the surface of the liposomes (p854, right column, second paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate an mmRNA that encodes an anti-inflammatory therapeutic peptide, such as tPA, superoxide dismutase or catalase in the PEGylayed lipid nanoparticles of Granot et al. for the advantage of targeting VCAM-1 in endothelial cells and use of the therapeutic peptides to target/treat inflammation in endothelial cells as Granot et al. teaches that the modified mRNA encodes glycoproteins or antibodies activate anti-inflammatory response, Bancel teaches of targeted PEG-lipid nanoparticles comprising a mmRNA that encode at least one antigen (e.g. tPA, etc.) and is targeted to VCAM-1 expressed in endothelium cells in CNS, and Gosk et al. teaches that α-VCAM-liposomes displayed specific binding to activated endothelial cells in vivo at sites of inflammation. 
The references of Chen et al. and Bancel teaches of mRN that encode proteins, such as tPA, superoxide dismutase or catalase that can be delivered the CNS wherein VCAM-1 homing ligands specifically direct the PEGylayed lipid nanoparticles to VCAM-1 expressed on endothelial cells and therefore, it would have been predictable to utilize an mmRNA encoding tPA, superoxide dismutase or catalase for delivery to inflamed cerebral endothelium via targeting VCAM-1 in endothelial cells as Gosk et al. teaches that α-VCAM-liposomes displayed specific binding to activated endothelial cells in vivo, Bancel teaches that VCAM-1 is expressed in endothelium cells in CNS and Tanaka et al. teaches that mRNA encapsulated in PEG-lipid nanoparticles delivered to brain astrocytes has great promise as a platform for the treatment of brain disorders, such as anti-inflammatory purposes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a VCAM-1 targeting/homing moiety of Bancel and Gosk et al. to the PEGylayed lipid nanoparticles of Granot et al. to target the mRNA containing lipid nanoparticles to sites of inflammation, such as the endothelium for the advantage of delivering the therapeutic peptides encoded by the mRNA to sites of inflammation.


Claim(s) 1,4,6,9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (Mol. Pharm. 2018, 15, 2060-2067) in view of Gosk et al. (Biochim. Biophys. Acta 2008, 1778, 854-863), Bancel (US 2015/0030576A1) and Chen et al. (WO 00/33814)
Tanaka et al. (Mol. Pharm. 2018, 15, 2060-2067) discloses in vivo introduction of mRNA encapsulated in PEG-lipid nanoparticles to brain neuronal cells and astrocytes via intracerebroventricular administration as well as that stated above.
Tanaka et al. does not disclose that the antibodies specifically binds to VCAM-1, the therapeutic peptides of the instant claim 9 and does not explicitly disclose delivery to inflamed cerebral endothelium.
Gosk et al. (Biochim. Biophys. Acta 2008, 1778, 854-863) discloses polyethyleneglycol modified immunoliposomes (PEG-IL) directed against vascular cell adhesion molecule 1 (VCAM-1) as drug delivery systems for therapeutic anti-cancer approaches and for localizing liposomes to sites of inflammation as
well as that stated above.
Bancel (US 2015/0030576A1) discloses modified nucleic acid (e.g. RNA) compositions encoding therapeutic polypeptides of interest to deliver a nucleic acid inside a cell and production of the encoded protein as well as that stated above.
Chen et al. (WO 00/33814) discloses the method for delivering agents to the central nervous system to treat CNS and/or brain disorders via a lipid based carrier and a nucleic acid agent (abstract; p2, lines 9-24; p9, lines 34-35). The nucleic acid agents include RNA vectors that encode one or more protein agents, such as superoxide dismutase or catalase (p10, lines 27-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate an mmRNA that encodes an anti-inflammatory therapeutic peptide, such as tPA, superoxide dismutase or catalase in the PEGylayed lipid nanoparticles of Tanaka et al. for the advantage of targeting VCAM-1 in endothelial cells and use of the therapeutic peptides to target/treat inflammation in endothelial cells as Bancel teaches of targeted PEG-lipid nanoparticles comprising a mmRNA that encode at least one antigen (e.g. tPA, etc.) and is targeted to VCAM-1 expressed in endothelium cells in CNS and Gosk et al. teaches that α-VCAM-liposomes displayed specific binding to activated endothelial cells in vivo at sites of inflammation. 
The references of Chen et al. and Bancel teaches of mRN that encode proteins, such as tPA, superoxide dismutase or catalase that can be delivered the CNS wherein VCAM-1 homing ligands specifically direct the PEGylayed lipid nanoparticles to VCAM-1 expressed on endothelial cells and therefore, it would have been predictable to utilize an mmRNA encoding tPA, superoxide dismutase or catalase for delivery to inflamed cerebral endothelium via targeting VCAM-1 in endothelial cells as Gosk et al. teaches that α-VCAM-liposomes displayed specific binding to activated endothelial cells in vivo, Bancel teaches that VCAM-1 is expressed in endothelium cells in CNS and Tanaka et al. teaches that mRNA encapsulated in PEG-lipid nanoparticles delivered to brain astrocytes has great promise as a
platform for the treatment of brain disorders, such as anti-inflammatory purposes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a VCAM-1 targeting/homing moiety of Bancel and Gosk et al. to the PEGylayed lipid nanoparticles of Tanaka et al. to target the mRNA containing lipid nanoparticles to sites of inflammation, such as the endothelium for the advantage of delivering the therapeutic peptides encoded by the mRNA to sites of inflammation.
Response to Arguments
Applicant asserts that Granot and Bancel do not teach or suggest a composition for targeting the inflamed cerebral endothelium comprising a lipid nanoparticle conjugated to a VCAM-1 targeting domain.
The reference of Granot was not explicitly used to teach of a composition for targeting the inflamed cerebral endothelium comprising a lipid nanoparticle conjugated to a VCAM-1 targeting domain.
The reference of Granot was used to teach of modified mRNA-loaded lipid-based nanoparticles (LNPs) for in vivo use of mRNA as a therapeutic wherein the modified mRNA encodes glycoproteins or antibodies to mediate cancer immunotherapy and can activate anti-inflammatory response triggers. The lipid nanoparticles may comprise PEG and targeting moieties. 
The reference of Bancel was used to teach of modified nucleic acid (e.g. RNA) compositions encoding therapeutic polypeptides of interest (e.g. tPA) to deliver a nucleic acid inside a cell to a target, such as VCAM-1 expressed in endothelium cells in CNS. 
The reference of Chen et al. was used to teach of the method for delivering agents to the central nervous system to treat CNS and/or brain disorders via a lipid based carrier and a nucleic acid agent. The nucleic acid agents include RNA vectors that encode one or more protein agents, such as superoxide dismutase or catalase.
The reference of Gosk et al. was used to teach of polyethyleneglycol modified
immunoliposomes (PEG-IL) directed against vascular cell adhesion molecule 1 (VCAM-1) as drug delivery systems for therapeutic anti-cancer approaches and for localizing liposomes to sites of inflammation. The α-VCAM-liposomes displayed specific binding to activated endothelial cells in vivo at sites of inflammation.
The reference of Tanaka et al. was used to teach of the in vivo introduction of mRNA encapsulated in PEG-lipid nanoparticles to brain astrocytes for anti-inflammatory functions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate an mmRNA that encodes an anti-inflammatory therapeutic peptide, such as tPA, superoxide dismutase or catalase in the PEGylayed lipid nanoparticles of Granot et al. for the advantage of targeting VCAM-1 in endothelial cells and use of the therapeutic peptides to target/treat inflammation in endothelial cells as Granot et al. teaches that the modified mRNA encodes glycoproteins or antibodies activate anti-inflammatory response, Bancel teaches of targeted PEG-lipid nanoparticles comprising a mmRNA that encode at least one antigen (e.g. tPA, etc.) and is targeted to VCAM-1 expressed in endothelium cells in CNS, and Gosk et al. teaches that α-VCAM-liposomes displayed specific binding to activated endothelial cells in vivo at sites of inflammation. 
The references of Chen et al. and Bancel teaches of mRN that encode proteins, such as tPA, superoxide dismutase or catalase that can be delivered the CNS wherein VCAM-1 homing ligands specifically direct the PEGylayed lipid nanoparticles to VCAM-1 expressed on endothelial cells and therefore, it would have been predictable to utilize an mmRNA encoding tPA, superoxide dismutase or catalase for delivery to inflamed cerebral endothelium via targeting VCAM-1 in endothelial cells as Gosk et al. teaches that α-VCAM-liposomes displayed specific binding to activated endothelial cells in vivo, Bancel teaches that VCAM-1 is expressed in endothelium cells in CNS and Tanaka et al. teaches that mRNA encapsulated in PEG-lipid nanoparticles delivered to brain astrocytes has great promise as a
platform for the treatment of brain disorders, such as anti-inflammatory purposes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a VCAM-1 targeting/homing moiety of Bancel and Gosk et al. to the PEGylayed lipid nanoparticles of Granot et al. to target the mRNA containing lipid nanoparticles to sites of inflammation, such as the endothelium for the advantage of delivering the therapeutic peptides encoded by the mRNA to sites of inflammation.
Applicant asserts that the generic recitation of VCAM-1 in a laundry listing of potential targeting moieties does not teach of suggest that VCAM-1 could provide specific highly effective targeting to the inflamed cerebral endothelium. 
The reference of Gosk et al. was used to teach of polyethyleneglycol modified immunoliposomes (PEG-IL) directed against vascular cell adhesion molecule 1 (VCAM-1) as drug delivery wherein α-VCAM-liposomes displayed specific binding to activated endothelial cells in vivo at sites of inflammation. 
The reference of Bancel was used to teach of modified nucleic acid (e.g. RNA) compositions encoding therapeutic polypeptides of interest (e.g. tPA) to deliver a nucleic acid inside a cell to a target, such as VCAM-1 expressed in endothelium cells in CNS. The recitation of VCAM-1 is provided in a finite list of homing moieties. VCAM-1 is listed as the exemplified homing moiety for targeting endothelium.
Therefore, it would have been predictable to one of ordinary skill in the art to utilize a VCAM-1 targeting moiety for the PEGylayed lipid nanoparticles encapsulating a mmRNA which encodes a peptide therapeutic deliver the nanoparticle to the endothelium site of inflammation with predictable results.
The reference of Bancel further teaches that the PEG-lipid nanoparticles may comprise targeting agents, such as those that allows for migration across a microvasculature blood-central nervous system. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to specifically utilize a targeting moiety which allows for delivery of
the PEG-lipid nanoparticles to the inflamed cerebral endothelium with a reasonable expectation of success. 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618